Gordon, Jr., P. J.,
— This is a petition by the guardian in the above case for leave to sell at public sale the household goods and personal effects of the ward. The ward is an elderly woman, upwards of 60 years of age. The guardian has been advised by the doctors of the Friends’ Hospital, which has charge of her, that the prognosis of the case is unfavorable, and, in these circumstances, the guardian asks leave to sell the household goods and personal effects.
We are loath at this time to authorize the sale. The estate is not large, but it appears to be sufficient to maintain the ward, and, while the prognosis of the case is unfavorable, there is, as always, a remote possibility that she may recover. If she should, it would be most unfortunate for her, in leaving the hospital, to find her intimate personal effects sold, her tangible “lares and pen-ates” dissipated, and to be compelled to reenter the world with none of those comforting and sentimental surroundings which contribute so much toward the happiness of life.
We think, therefore, that it is inadvisable to take so drastic a step at this time, especially in view of the fact there is no immediate necessity for selling personal property which is not likely to bring a large financial return *678at a sale. Since the guardian properly desires to rent the house in which the effects now are, we think they should be stored, at least temporarily, and, if it should-hereafter seem advisable, we can authorize their sale at that time.
For these reasons the petition of the guardian is dismissed without prejudice.